Case 2:19-cv-13464-SJM-APP ECF No. 16, PageID.636 Filed 03/10/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


GRETCHEN MARY MORANDY,
                                          Case No. 2:19-cv-13464
             Plaintiff,
                                          HONORABLE STEPHEN J. MURPHY, III
v.

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                     /

     ORDER ADOPTING REPORT AND RECOMMENDATION [15],
 DENYING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT [13],
AND GRANTING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT [12]

       The Commissioner of the Social Security Administration ("SSA") denied the

application of Plaintiff Gretchen Mary Morandy for Supplemental Security Income

and Disability Insurance Benefits in a decision issued by an Administrative Law

Judge ("ALJ"). ECF 9-2, PgID 44–53. After the SSA Appeals Council declined to

review the ruling, Plaintiff appealed. ECF 1. The Court referred the matter to

Magistrate Judge Anthony P. Patti, ECF 3, and the parties filed cross-motions for

summary judgment, ECF 12, 13. The magistrate judge issued a Report and

Recommendation ("Report") and suggested the Court deny the Commissioner's

motion, grant Plaintiff's motion, and remand for further proceedings. ECF 15, PgID

613.

       Federal Rule of Civil Procedure 72(b) governs review of a magistrate judge's

report and recommendation. De novo review of the magistrate judge's findings is
Case 2:19-cv-13464-SJM-APP ECF No. 16, PageID.637 Filed 03/10/21 Page 2 of 3




required only if the parties "serve and file specific written objections to the proposed

findings and recommendations." Fed. R. Civ. P. 72(b)(2). Because neither party filed

objections, de novo review of the Report's conclusions is not required. After reviewing

the record, the Court finds that the magistrate judge's conclusions are factually based

and legally sound. Accordingly, the Court will adopt the Report's findings, deny the

Commissioner's motion for summary judgment, ECF 13, and grant Plaintiff's motion

for summary judgment, ECF 12. The Court will remand the case under 42 U.S.C.

§ 405(g) for further consideration consistent with this order and the Report, ECF 15.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that the magistrate judge's Report

and Recommendation [15] is ADOPTED.

      IT IS FURTHER ORDERED that Defendant's Motion for Summary

Judgment [13] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff's Motion for Summary Judgment

[12] is GRANTED.

      IT IS FURTHER ORDERED that this case is REMANDED for further

administrative proceedings.

      This is a final order that closes the case.

      SO ORDERED.

                                               s/Stephen J. Murphy, III
                                               STEPHEN J. MURPHY, III
                                               United States District Judge
Dated: March 10, 2021
Case 2:19-cv-13464-SJM-APP ECF No. 16, PageID.638 Filed 03/10/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 10, 2021, by electronic and/or ordinary mail.

                                            s/David P. Parker
                                            Case Manager
